Citation Nr: 0312715	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  01-09 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disorder characterized as bilateral macular 
degeneration.

(The issues of entitlement to service connection for a 
bilateral eye disorder characterized as bilateral macular 
degeneration will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from December 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In December 2002, the Board remanded the 
case to the RO in order to ensure procedural due process.  At 
present, the veteran's case is once again before the Board 
for appellate review.  

The Board notes the veteran was originally denied service 
connection for a bilateral eye disorder characterized as 
bilateral chorio-retinitis in an April 1950 rating decision.  
Subsequently, in the May 2001 rating decision, the RO 
determined that new and material evidence had been received 
to reopen the veteran's claim of service connection for a 
bilateral eye disorder, but denied such claim on the grounds 
that there was no evidence showing in-service incurrence or 
aggravation.  In this respect, the United States Court of 
Appeals for Veterans Claims (Court) has held that, in a 
matter such as this, the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim, regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue currently before the Board 
is whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disorder currently characterized as bilateral 
macular degeneration.

Additionally, given that the veteran's claim has been 
reopened as further discussed below, pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)), the Board is 
undertaking additional development with respect to the issue 
of entitlement to service connection for a bilateral eye 
disorder characterized as bilateral macular degeneration.  
When the Board completes the required development, it will 
notify the veteran as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

Furthermore, in December 2002, the Board remanded the case to 
the RO in order to schedule the veteran for a hearing before 
a traveling Veterans Law Judge (VLJ), per his request in the 
June 2001 substantive appeal.  However, in a December 2002 
statement, the veteran indicated that he no longer desired to 
have such hearing.  As the record does not contain further 
indication that the veteran or his representative has 
requested any additional hearings, the veteran's June 2001 
request for a hearing before a traveling VLJ is deemed to be 
withdrawn and the Board will proceed with its review of the 
case on the present record.  See 38 C.F.R. § 20.704 (2002).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In an April 1950 rating decision, the veteran's original 
claim seeking entitlement to service connection for a 
bilateral eye disorder characterized as bilateral chorio-
retinitis was denied.  He was informed of this decision and 
of his appellate rights via correspondence dated April 1970.  
The veteran did not file a timely appeal with respect to this 
issue, and the April 1950 rating decision became final.

3.  The evidence associated with the claims file since the 
April 1950 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for a 
bilateral eye disorder currently characterized as bilateral 
macular degeneration.


CONCLUSIONS OF LAW

1.  The unappealed April 1950 rating decision, which denied 
the original claim of service connection for a bilateral eye 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002) (formerly 
38 U.S.C. § 4005); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).   

2.  The evidence received since the April 1950 rating 
decision which relates to the issue of service connection for 
a bilateral eye disorder, is new and material, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective 
August 29, 2001.  While the VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion, special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000 allowing such development 
only if new and material evidence is presented or secured, 
given that the claim was previously denied.  

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claim of 
service connection for a bilateral eye disorder was received 
prior to that date (per a VA form 21-4138 (Statement in 
Support of Claim) received in October 2000), those regulatory 
provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for a bilateral eye disorder 
characterized as bilateral macular degeneration.  The RO has 
complied with the notice and duty to assist provisions of the 
VCAA.  Specifically, the veteran was advised by the RO of the 
information required to substantiate the claim on appeal.  In 
this regard, the Board notes that collectively, via an 
October 2000 RO letter and the May 2001 rating decision, the 
appellant was provided with information regarding the 
evidence needed to substantiate his claim.  He was informed 
of the need to submit new and material evidence sufficient to 
reopen the previously denied claim, including evidence of a 
nexus to service.  The appellant was also given the 
opportunity to identify additional relevant evidence that may 
substantiate the claim, including via a December 2001 RO 
letter and the December 2002 Board remand.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the claim on appeal.  Finally, although the 
veteran has not been provided with specific information 
concerning the VCAA as to the current issue on appeal, the 
present appeal is in compliance with the requirements of the 
new law, as discussed above.  And, given the veteran's claim 
of service connection for a bilateral eye disorder has been 
reopened and will be further developed by the Board, a remand 
to the RO would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As previously indicated, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In 
this regard, in an April 1950 rating decision, the veteran's 
original claim seeking entitlement to service connection for 
a bilateral eye disorder characterized as bilateral chorio-
retinitis was denied.  He was informed of this decision and 
of his appellate rights via correspondence dated April 1970.  
The veteran did not file a timely appeal with respect to this 
issue.  Hence, the April 1950 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002) (formerly 38 U.S.C. § 4005) ; 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002).   

As noted above, a claim based on the same factual basis may 
not be considered.  See 38 C.F.R. § 20.1103 (2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed prior 
to August 29, 2001.

In this case, the relevant evidence submitted since the April 
1950 rating decision, includes records from the Fort Benjamin 
Harris VA Hospital dated from January 1950 to March 1950 
which basically describe the treatment the veteran received 
for bilateral, central, chorio-retinitis.  Specifically, the 
Board notes that July 1950 notations indicate that the cause 
of the veteran's chorio-retinitis was undetermined.   
Thereafter, March 1951 notations show he had 20/20 of vision, 
bilaterally.

Additionally, various private medical records dated from 1973 
to 1980 describe the treatment the veteran received for 
various health problems, including his eye problems.  May 
1975 notations from an unidentified private health care 
provider indicates the veteran had a history of bilateral 
infection of the retinae with scar tissue.  And, records from 
the St. Charles Eye Center dated from 1974 to 1978 include 
June 1978 notations reflecting a diagnosis of retinal cyst of 
the right eye.

In a December 2000 report from the Lowery Eye Clinic, R. D. 
Lowery, M.D., indicates that the veteran provided a prior 
history of first having vision problems during his active 
service.  At this time, he was diagnosed with familial 
macular degeneration which Dr. Lowery noted is known for 
starting at approximately the same age the veteran had at 
that time.  It was Dr. Lowery's opinion that the veteran's 
familial disease was more than likely not related to a war 
injury.

A February 2001 VA examination report reflects the veteran 
was diagnosed with macular degeneration, and an April 2001 VA 
examination report indicates that the veteran's chart was 
reviewed and that the veteran's condition did not begin while 
he was on active duty.  The April 2001 VA examiner further 
notes that the veteran's onset of macular degeneration was 
sometime following his discharge from service in 1945, and 
that the examiner concurred to an extent with Dr. Lowery's 
statement.

In July 2001, the veteran presented testimony during an RO 
hearing.  At this time, the veteran essentially contended 
that his in-service disorder or symptoms aggravated his 
current diagnosis of a familial disorder beyond the normal 
progression of the disease.

A November 2001 statement from S. Magie, M.D., notes that the 
veteran was 81 years old and that he had an unusual 
presentation.  The veteran's ocular findings could be 
construed as possibly consistent with age related macular 
degeneration.  However, given the age when his visual 
symptoms began, Dr. Magie indicated it was difficult to call 
his disorder simply macular degeneration.  Macular 
degeneration is an aging-related disease which tends to occur 
past the age of 65.  Since the veteran's symptoms began a 
number of years ago (prior to his 65 years of age), Dr. Magie 
noted that it was questionable whether this could have been 
related to some prior inflammatory type of problem.  
Generally, ocular changes in the eye after German measles are 
unusual, but that it was possible that when the veteran 
developed severe coughing episodes during his service, he 
could have hemorrhaged inside the eye involving the macula, 
which in turn left him with the subsequent loss of normal 
pigment and could have decreased his vision.

Medical records from the Central Arkansas and North Little 
Rock VA Medical Centers dated from 2000 to 2002 describe the 
treatment the veteran has received for hearing and vision 
problems.  Lastly, an April 2002 VA audiology report and a 
May 2002 ears, nose, and throat (ENT) consultation report 
note the veteran is blind/has limited vision and has fears of 
falling.

Upon a review of the evidence, the Board finds that the 
evidence submitted after the April 1950 rating decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  As well, the Board finds 
that the new evidence is material to the issue under 
consideration.  Specifically, the evidence reflects that the 
veteran's diagnosis of bilateral macular degeneration may be 
related to his in-service diagnosis and treatment for German 
measles and related symptomatology including severe coughing 
episodes and sub-conjunctival hemorrhage.  Such relationship 
has been primarily established by the November 2001 statement 
by Dr. Magie, as above described.  Therefore, the additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
Accordingly, the appellant's claim of service connection for 
a bilateral eye disorder characterized as bilateral macular 
degeneration is reopened, and the appeal is granted, to that 
extent only.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  However, the 
evidence presented thus far does not warrant a grant of 
service connection, and in light of the VCAA of 2000, further 
development of the case is necessary prior to final 
adjudication.  Specifically, as noted above, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)), the Board is 
undertaking additional development on the issue of service 
connection for a bilateral eye disorder characterized as 
bilateral macular degeneration.  When the Board completes the 
required development, it will notify the appellant as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a bilateral eye disorder characterized 
as bilateral macular degeneration is reopened; the appeal is 
granted to this extent only.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

